Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.

Response to Amendment
This communication is in response to the Amendment filed on 04/29/2021.
Claims 1-20 are pending.
Claims 1 and 11 are amended.
Claims 7 and 17 have been cancelled.

Response to Arguments
Claim Rejections – Obvious- 35 U.S.C. 103
Rejection of Independent Claims 1, 10 and 20
Applicant Arguments
Applicant argues that Fletcher is silent on disclosing whether the system “for each performance metric of the multiple performance metric…determin[es] one or more instances the performance metric crosses a corresponding performance metric threshold based on the dashboard information,” and “for each determined instance of the one or more instance, automatically capturing a screenshot of the dashboard monitoring the performance metric of that instance,” as recited by amended claim 1 and claim 11, so is the other prior arts, such as, Anastas, Hamilton or Biohme.
Examiner’s Response:
The applicant's arguments/remarks filed on 04/29/2021 regarding claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations that are taught by previous reference arts and newly cited art, Goodall (U. S. Patent No. 9608880 B1).
Goodall teaches wherein for each performance metric of the multiple performance metrics: obtaining dashboard information from a dashboard monitoring the performance metric, the dashboard monitors the performance metric based on the identification , See as recited in the  ABSTRACT, “a method includes causing a real-time performance dashboard to be displayed, wherein the real-time performance dashboard comprises a time-indexed line that represents s status of at least one monitored system over time, wherein the status is determined, at least in part, as a composite of a plurality of time-series performance metrics”. Here, Goodall teaches a method including dashboard, monitoring the performance metric based on the identification of time indexed line. Also Goodall teaches wherein determining one or more instances the performance metric crosses a corresponding performance metric threshold based on the dashboard information . See as recited in the  ABSTRACT, “a method includes causing a real-time performance dashboard to be displayed, wherein the real-time performance dashboard comprises a time-indexed line that represents s status of at least one monitored system over time, wherein the status is determined, at least in part, as a composite of a plurality of time-series performance metrics”; and Col. 2, lines 62-Col.3, line 2, “numerous monitored systems may be monitored for satisfactory performance…in addition, every time a metric threshold is exceeded, an incident or alert can be created”. Here, Goodall teaches the instance that the alert will be created and determining performance metric crosses the threshold based on the dashboard monitoring.
Furthermore, for the art Anastas, See as recited in Co. 4, lines 17-22, “The agent obtains a script that contains transactions to perform on a web site. The script executes, and requests web pages on the web site. The agent obtains the performance metrics upon occurrence of a capture event, such as an error on the webpage. The capture event can be a threshold specified by a user”; and Col. 5, lines 28-32, “the capture event is triggered. The agent detects the capture event has occurred, and in response, captures the content of the web page on which the capture event occurred);
Anastas does teach wherein capture a screenshot of the monitoring dashboards of the performance metrics. Anastas teaches not only capturing the content of the webpage that caused the error, but also teaches a used defined capture event, such as triggered by exceeding the threshold, as recited above and further recited as in Fig. 11. (See at least FIG. 11, “The capture event including at least one of : i) A used defined capture event ii) An error capture event”).

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim1, line 2, “of to be monitored” should be “to be monitored”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4-6, 8, 10-11, 14-16,18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. (hereinafter referred to as Fletcher) (U. S. Patent. No. 10469344 B2), in view of Goodall (U. S. Patent No. 9608880 B1), and in view of Anastas et al. (hereinafter referred to as Anastas) (U. S. Patent No. 7685273 B1).
As to claim 1, Fletcher teaches a method of improving a computer network, comprising: receiving an identification of (i) multiple performance metrics to be monitored (See at least ABSTRACT, “the system receives a number of selections from a user, including: an entity type (*e.g., virtual machine or host), a performance metric (e.g., CPU utilization) and a time range (e.g., the past 24 hours) (step 412). Next, the system accesses database 110 and retrieves values for the selected performance metric, entity type and time range (step 414)”; and Col.1, lines 65-67, “a performance-monitoring system that provides a user interface with a proactive monitoring tree that facilitate visualizing performance information for virtual machines and associated host systems”), (ii) a time range for the multiple performance metrics during which the multiple performance metrics are monitored (See at least ABSTRACT, “the system receives a number of selections from a user, including: an entity type (*e.g., virtual machine or host), a performance metric (e.g., CPU utilization) and a time range (e.g., the past 24 hours) (step 412). Next, the system accesses database 110 and retrieves values for the selected performance metric, entity type and time range (step 414)”, and Col.8, lines 5-8, “includes fields for performance metric, entity type, entity identifier, and measurement time, the retrieval process can involve executing a query against database 110. The query retrieves values for the selected metric (and associated entity identifiers) that match the specific entity type and time range”), and (iii) one or more features of the multiple performance metrics (See at least Col.8, lines 5-8, “includes fields for performance metric, entity type, entity identifier, and measurement time, the retrieval process can involve executing a query against database 110. The query retrieves values for the selected metric (and associated entity identifiers) that match the specific entity type and time range”); analyzing the receiving screenshots to assess the desired performance metrics , the analyzing including identifying undesirable performance metrics (See at least Col. 20, lines 15-21, “the system determines the values for the selected performance metric by receiving, from a user, a selection of the performance metric from a set of monitored performance metrics; and then obtaining the values for the selected performance metric for the plurality of entities from the performance data for the computing environment”; and Col.5, lines 11-22, “indicate performance states (associated with a specific performance metric) for each entity. For example, a red-colored node may indicate that a value of a performance metric for the node is in critical range…view performance information for entities represented by the nodes. This enables the user to determine the root cause of a performance problem by quickly identifying an entity (e.g., virtual machine)  that is causing a performance bottleneck for the system”); and based on the analysis, automatically implementing, by the computer network, one or more operations to change configurations of the computer See at least Col. 5, lines 49-51, “Note that performance states, and the associated ranges of values for the performance states, can be fixed or may be configurable by a user”; and Col. 17, lines 15-17, “a user can fine tune or configure the rules that the indexers use to examine the text in order to adapt to the user’s equipment”)
Although Fletcher teaches the substantial features of the claimed invention, Fletcher fails to expressly teach wherein for each performance metric of the multiple performance metrics: obtaining dashboard information from a dashboard monitoring the performance metric, the dashboard monitors the performance metric based on the identification; determining one or more instances the performance metric crosses a corresponding performance metric threshold based on the dashboard information; for each determined instance of the one or more instances, automatically capturing a screenshot of the dashboard monitoring the performance metric of that instance; storing automatically each captured screenshot in an image file format on a storage facility; receiving an input phrase associated with designated recipients; matching the input phrase with each captured screenshot associated with the input phrase; transmitting automatically, via a messaging channel, each captured screenshot associated with the input phrase to designated recipients.
In analogous teaching, Goodall exemplifies this wherein Goodall teaches wherein for each performance metric of the multiple performance metrics: obtaining dashboard information from a dashboard monitoring the performance metric, the dashboard monitors the performance metric based on the identification (See at least ABSTRACT, “a method includes causing a real-time performance dashboard to be displayed, wherein the real-time performance dashboard comprises a time-indexed line that represents s status of at least one monitored system over time, wherein the status is determined, at least in part, as a composite of a plurality of time-series performance metrics”); determining one or more instances the performance metric crosses a corresponding performance metric threshold based on the dashboard information (See at least ABSTRACT, “a method includes causing a real-time performance dashboard to be displayed, wherein the real-time performance dashboard comprises a time-indexed line that represents s status of at least one monitored system over time, wherein the status is determined, at least in part, as a composite of a plurality of time-series performance metrics”; and Col. 2, lines 62-Col.3, line 2, “numerous monitored systems may be monitored for satisfactory performance…in addition, every time a metric threshold is exceeded, an incident or alert can be created”).
Thus, given the teaching of Goodall, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Goodall, systems and methods for real-time performance monitoring, into Fletcher, system and method for monitoring and analyzing performance in a computer system, for monitoring and analyzing performance metrics. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to analyze a real-time performance on the dashboard (See Goodall: ABSTRACT).
Although Fletcher and Goodall teaches the substantial features of the claimed invention, Fletcher and Goodall fail to expressly teach wherein for each determined instance of the one or more instances, automatically capturing a screenshot of the dashboard monitoring the performance metric of that instance; storing automatically each captured screenshot in an image file format on a storage facility; receiving an input phrase associated with designated recipients; matching the input phrase with each captured screenshot associated with the input phrase; transmitting automatically, via a messaging channel, each captured screenshot associated with the input phrase to designated recipients.
In analogous teaching, Anastas exemplifies this wherein Anastas teaches wherein for each determined instance of the one or more instances, automatically capturing a screenshot of the dashboard monitoring the performance metric of that instance (See at least Co. 4, lines 17-22, “The agent obtains a script that contains transactions to perform on a web site. The script executes, and requests web pages on the web site. The agent obtains the performance metrics upon occurrence of a capture event”; and Col. 5, lines 28-32, “the capture event is triggered. The agent detects the capture event has occurred, and in response, captures the content of the web page on which the capture event occurred); storing automatically each captured screenshot in an image file format on a storage facility (See at least Col.4, lines 26-29, “ in response to the capture event, the agent captures the content of the web page on which the error occurred, and packages the content of the page produced in response to the capture event into a container”); receiving an input phrase associated with designated recipients (See at least Fig. 14, 224, “Identity at least one component in the plurality of components as a data field for receiving input from a user”); matching the input phrase with each captured screenshot associated with the input phrase (See at least Fig. 14, 225 and 226, “Identify the data field contains input”; “Capture the data field containing the input”);  transmitting automatically, via a messaging channel, each captured screenshot associated with the input phrase to designated recipients (See at least Col. 4, lines 28-35, “The container can be transferred to a remote analysis site such that the captured web page can be rendered locally…The agent can deliver or transfer the container to a repository for later analysis”).
Thus, given the teaching of Anastas, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Anastas, methods and apparatus for collecting and displaying performance metrics, into Fletcher, system and method for monitoring and analyzing performance in a computer system, and Goodall, systems and methods for real-time performance monitoring, for monitoring and analyzing performance metrics. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to detect a capture event associated web page  and capture content of webpage(See Anastas: ABSTRACT).

As to claim 4, Fletcher, Goodall, and  Anastas teach the method of claim 1. Fletcher further teaches wherein the selectivity of the captured screenshots (See at least Col.12, lines 21-24, “present some exemplary screen shots for a proactive monitoring tree representing a virtual machine environment. This monitoring tree includes nodes for various entities in the virtual machine environment”) is based on an option entered by the user (See at least Fig.4A, Col.8, lines 7-13, “the system receives a number of selections from a user, including: an entity type (*e.g., virtual machine or host), a performance metric (e.g., CPU utilization) and a time range (e.g., the past 24 hours) (step 412). Next, the system accesses database 110 and retrieves values for the selected performance metric, entity type and time range (step 414)”).

As to claim 5, Fletcher, Goodall and Anastas teach the method of claim 1. Fletcher further teaches wherein the identification further includes credentials for accessing dashboards of the multiple performance metrics (See at least Col. 1, lines 63-65, “a performance-monitoring system that provides a user interface with a proactive monitoring tree that facilitates visualizing performance information”, and Col.8, lines 5-8, “includes fields for performance metric, entity type, entity identifier, and measurement time, the retrieval process can involve executing a query against database 110. The query retrieves values for the selected metric (and associated entity identifiers) that match the specific entity type and time range”).

As to claim 6, Fletcher, Goodall and Anastas teach the method of claim 1. Fletcher further teaches wherein further comprising automatically issuing an alert when a value of the performance metric is outside of the corresponding performance metric threshold (See at least Col. 8, lines 25-29, “the system uses the obtained metric values to determine performance states for the associated entities. This can be accomplished by comparing the metric values against a set of threshold values for the performance states”; and Col. 12, lines 54-56, “More specifically, the performance states for a specific entity can be: a critical state (red), a warning state (orange), a normal state (green)”).

As to claim 8, Fletcher, Goodall and Anastas teach the method of claim 1. Anastas further teaches wherein further comprising automatically scrolling a webpage on which a plurality of dashboards are hosted to capture the screenshots, the plurality of dashboards including the dashboard monitoring the performance metric (See at least Co. 4, lines 17-22, “The agent obtains a script that contains transactions to perform on a web site. The script executes, and requests web pages on the web site. The agent obtains the performance metrics upon occurrence of a capture event”; and Col. 5, lines 28-32, “the capture event is triggered. The agent detects the capture event has occurred, and in response, captures the content of the web page on which the capture event occurred”).
Thus, given the teaching of Anastas, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Anastas, methods and apparatus for collecting and displaying performance metrics, into Goodall, systems and methods for real-time performance monitoring, and Fletcher, system and method for monitoring and analyzing performance in a computer system, for monitoring and analyzing performance metrics. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to detect a capture event associated web page  and capture content of webpage(See Anastas: ABSTRACT).

As to claim 10, Fletcher, Goodall and Anastas teach the method of claim 1. Anastas further teaches wherein further comprising automatically logging into a webpage on which a plurality of dashboards are hosted to capture the screenshots, the plurality of dashboards including the dashboard monitoring the performance metric (See at least Col. 5, lines 17-32, “suppose an agent obtains a script to perform a series of transactions on a web site, such as an online banking web site. The series of transactions include logging onto the online banking website…the capture event is triggered. The agent detects the capture event has occurred, and in response, captures the content of the web page on which the capture event occurred”; and Col. 4, lines 39-43, “displays the content of the captured web pages within a graphical user interface. The performance displaying process provide information about the captured web page such as a test within the script on which the capture event occurred”).
Thus, Thus, given the teaching of Anastas, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Anastas, methods and apparatus for collecting and displaying performance metrics, into Goodall, systems and methods for real-time See Anastas: ABSTRACT).

As to claim 11, Fletcher teaches a system for improving a computer network, comprising: a processor, and a computer-readable storage medium having instructions stored (See at least Col. 22, lines 3-6, “stored on a computer-readable storage medium, which may be any device or medium that can store code and/or data for use by a system”) which, when executed by the processor, cause the processor to perform operations comprising: receiving an identification of (i) multiple performance metrics to be monitored (See at least ABSTRACT, “the system receives a number of selections from a user, including: an entity type (*e.g., virtual machine or host), a performance metric (e.g., CPU utilization) and a time range (e.g., the past 24 hours) (step 412). Next, the system accesses database 110 and retrieves values for the selected performance metric, entity type and time range (step 414)”; and Col.1, lines 65-67, “a performance-monitoring system that provides a user interface with a proactive monitoring tree that facilitate visualizing performance information for virtual machines and associated host systems”), (ii) a time range for the multiple performance metrics during which the multiple performance metrics are monitored (See at least ABSTRACT, “the system receives a number of selections from a user, including: an entity type (*e.g., virtual machine or host), a performance metric (e.g., CPU utilization) and a time range (e.g., the past 24 hours) (step 412). Next, the system accesses database 110 and retrieves values for the selected performance metric, entity type and time range (step 414)”, and Col.8, lines 5-8, “includes fields for performance metric, entity type, entity identifier, and measurement time, the retrieval process can involve executing a query against database 110. The query retrieves values for the selected metric (and associated entity identifiers) that match the specific entity type and time range”), and (iii) one or more features of the multiple performance metrics (See at least Col.8, lines 5-8, “includes fields for performance metric, entity type, entity identifier, and measurement time, the retrieval process can involve executing a query against database 110. The query retrieves values for the selected metric (and associated entity identifiers) that match the specific entity type and time range”); analyzing the receiving screenshots to assess the desired performance metrics , the analyzing including identifying undesirable performance metrics (See at least Col. 20, lines 15-21, “the system determines the values for the selected performance metric by receiving, from a user, a selection of the performance metric from a set of monitored performance metrics; and then obtaining the values for the selected performance metric for the plurality of entities from the performance data for the computing environment”; and Col.5, lines 11-22, “indicate performance states (associated with a specific performance metric) for each entity. For example, a red-colored node may indicate that a value of a performance metric for the node is in critical range…view performance information for entities represented by the nodes. This enables the user to determine the root cause of a performance problem by quickly identifying an entity (e.g., virtual machine)  that is causing a performance bottleneck for the system”); and based on the analysis, automatically implementing, by the computer network, one or more operations to change configurations of the computer network to address the identified undesirable performance metrics (See at least Col. 5, lines 49-51, “Note that performance states, and the associated ranges of values for the performance states, can be fixed or may be configurable by a user”; and Col. 17, lines 15-17, “a user can fine tune or configure the rules that the indexers use to examine the text in order to adapt to the user’s equipment”)
Although Fletcher teaches the substantial features of the claimed invention, Fletcher fails to expressly teach wherein for each performance metric of the multiple performance metrics: obtaining dashboard information from a dashboard monitoring the performance metric, the dashboard monitors the performance metric based on the identification; determining one or more instances the performance metric crosses a corresponding performance metric threshold based on the dashboard information; for each determined instance of the one or more instances, automatically capturing a screenshot of the dashboard monitoring the performance metric of that instance; storing automatically each captured screenshot in an image file format on a storage facility; receiving an input phrase associated with designated recipients; matching the input phrase with each captured screenshot associated with the input each captured screenshot associated with the input phrase to designated recipients.
In analogous teaching, Goodall exemplifies this wherein Goodall teaches wherein for each performance metric of the multiple performance metrics: obtaining dashboard information from a dashboard monitoring the performance metric, the dashboard monitors the performance metric based on the identification (See at least ABSTRACT, “a method includes causing a real-time performance dashboard to be displayed, wherein the real-time performance dashboard comprises a time-indexed line that represents s status of at least one monitored system over time, wherein the status is determined, at least in part, as a composite of a plurality of time-series performance metrics”); determining one or more instances the performance metric crosses a corresponding performance metric threshold based on the dashboard information (See at least ABSTRACT, “a method includes causing a real-time performance dashboard to be displayed, wherein the real-time performance dashboard comprises a time-indexed line that represents s status of at least one monitored system over time, wherein the status is determined, at least in part, as a composite of a plurality of time-series performance metrics”; and Col. 2, lines 62-Col.3, line 2, “numerous monitored systems may be monitored for satisfactory performance…in addition, every time a metric threshold is exceeded, an incident or alert can be created”).
Thus, given the teaching of Goodall, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Goodall, systems and methods for real-time performance monitoring, into Fletcher, system and method for monitoring and analyzing performance in a computer system, for monitoring and analyzing performance metrics. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to analyze a real-time performance on the dashboard (See Goodall: ABSTRACT).
Although Fletcher and Goodall teaches the substantial features of the claimed invention, Fletcher and Goodall fail to expressly teach wherein for each determined instance of the one or more instances, automatically capturing a screenshot of the dashboard monitoring the performance metric of that instance; storing automatically each captured screenshot in an image file format on a storage facility; receiving an input phrase associated with designated recipients; matching the input phrase with each captured screenshot associated with the input phrase; transmitting automatically, via a messaging channel, each captured screenshot associated with the input phrase to designated recipients.
In analogous teaching, Anastas exemplifies this wherein Anastas teaches wherein for each determined instance of the one or more instances, automatically capturing a screenshot of the dashboard monitoring the performance metric of that instance (See at least Co. 4, lines 17-22, “The agent obtains a script that contains transactions to perform on a web site. The script executes, and requests web pages on the web site. The agent obtains the performance metrics upon occurrence of a capture event”; and Col. 5, lines 28-32, “the capture event is triggered. The agent detects the capture event has occurred, and in response, captures the content of the web page on which the capture event occurred); storing automatically each captured screenshot in an image file format on a storage facility (See at least Col.4, lines 26-29, “ in response to the capture event, the agent captures the content of the web page on which the error occurred, and packages the content of the page produced in response to the capture event into a container”); receiving an input phrase associated with designated recipients (See at least Fig. 14, 224, “Identity at least one component in the plurality of components as a data field for receiving input from a user”); matching the input phrase with each captured screenshot associated with the input phrase (See at least Fig. 14, 225 and 226, “Identify the data field contains input”; “Capture the data field containing the input”);  transmitting automatically, via a messaging channel, each captured screenshot associated with the input phrase to designated recipients (See at least Col. 4, lines 28-35, “The container can be transferred to a remote analysis site such that the captured web page can be rendered locally…The agent can deliver or transfer the container to a repository for later analysis”).
Thus, given the teaching of Anastas, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Anastas, methods and apparatus for collecting and displaying performance metrics, into Fletcher, system and method for monitoring and analyzing performance in a computer system, and Goodall, systems and methods for real-time performance See Anastas: ABSTRACT).

As to claim 14, Fletcher, Goodall, and  Anastas teach the system of claim 11. Fletcher further teaches wherein the selectivity of the captured screenshots (See at least Col.12, lines 21-24, “present some exemplary screen shots for a proactive monitoring tree representing a virtual machine environment. This monitoring tree includes nodes for various entities in the virtual machine environment”) is based on an option entered by the user (See at least Fig.4A, Col.8, lines 7-13, “the system receives a number of selections from a user, including: an entity type (*e.g., virtual machine or host), a performance metric (e.g., CPU utilization) and a time range (e.g., the past 24 hours) (step 412). Next, the system accesses database 110 and retrieves values for the selected performance metric, entity type and time range (step 414)”).

As to claim 15, Fletcher, Goodall and Anastas teach the system of claim 11. Fletcher further teaches wherein the identification further includes credentials for accessing dashboards of the multiple performance metrics (See at least Col. 1, lines 63-65, “a performance-monitoring system that provides a user interface with a proactive monitoring tree that facilitates visualizing performance information”, and Col.8, lines 5-8, “includes fields for performance metric, entity type, entity identifier, and measurement time, the retrieval process can involve executing a query against database 110. The query retrieves values for the selected metric (and associated entity identifiers) that match the specific entity type and time range”).

As to claim 16, Fletcher, Goodall and Anastas teach the system of claim 11. Fletcher further teaches wherein further comprising automatically issuing an alert when a value of the performance metric is outside of the corresponding performance metric threshold (See at least Col. 8, lines 25-29, “the system uses the obtained metric values to determine performance states for the associated entities. This can be accomplished by comparing the metric values against a set of threshold values for the performance states”; and Col. 12, lines 54-56, “More specifically, the performance states for a specific entity can be: a critical state (red), a warning state (orange), a normal state (green)”).

As to claim 18, Fletcher, Goodall and Anastas teach the system of claim 11. Anastas further teaches wherein further comprising automatically scrolling a webpage on which a plurality of dashboards are hosted to capture the screenshots, the plurality of dashboards including the dashboard monitoring the performance metric (See at least Co. 4, lines 17-22, “The agent obtains a script that contains transactions to perform on a web site. The script executes, and requests web pages on the web site. The agent obtains the performance metrics upon occurrence of a capture event”; and Col. 5, lines 28-32, “the capture event is triggered. The agent detects the capture event has occurred, and in response, captures the content of the web page on which the capture event occurred”).
Thus, given the teaching of Anastas, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Anastas, methods and apparatus for collecting and displaying performance metrics, into Goodall, systems and methods for real-time performance monitoring, and Fletcher, system and method for monitoring and analyzing performance in a computer system, for monitoring and analyzing performance metrics. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to detect a capture event associated web page  and capture content of webpage(See Anastas: ABSTRACT).

As to claim 20, Fletcher, Goodall and Anastas teach the system of claim 11. Anastas further teaches wherein further comprising instructions stored which, when executed by the processor, cause the processor to perform operations comprising: automatically logging into a webpage on which a plurality of dashboards are hosted to capture the screenshots, the plurality of dashboards including the dashboard monitoring the performance metric (See at least Col. 5, lines 17-32, “suppose an agent obtains a script to perform a series of transactions on a web site, such as an online banking web site. The series of transactions include logging onto the online banking website…the capture event is triggered. The agent detects the capture event has occurred, and in response, captures the content of the web page on which the capture event occurred”; and Col. 4, lines 39-43, “displays the content of the captured web pages within a graphical user interface. The performance displaying process provide information about the captured web page such as a test within the script on which the capture event occurred”).
Thus, Thus, given the teaching of Anastas, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Anastas, methods and apparatus for collecting and displaying performance metrics, into Goodall, systems and methods for real-time performance monitoring, and Fletcher, system and method for monitoring and analyzing performance in a computer system, for monitoring and analyzing performance metrics. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to detect a capture event associated web page  and capture content of webpage(See Anastas: ABSTRACT).
 
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher, in view of Goodall, and in view of Anastas, and further in view of Hamilton et al. (hereinafter referred to as Hamilton) (U. S. Patent No. 6975963 B2).
As to claim 3, Fletcher, Goodall and Anastas teach the method of claim 1. However, Fletcher, Goodall and Anastas fail to expressly teach wherein the messaging channel is a slack channel or email.
In analogous teaching, Hamilton further teaches wherein the messaging channel is a slack channel or email (See at least Col.6, lines 51-65, “The network monitoring system is linked to networks. The networks may take many forms to practice the invention…the networks may be SANs that include numerous servers or other computing devices or systems that run applications which require data which is stored in a plurality of storage devices all of which are linked by an often complicated network of communication cables (such as cables with a transmit and a receive channel provided by optical fiber) and digital data communication devices”; Col. 13, lines 5-6, “at 410, the report generator 128 receives a request for a monitoring report for a network component”; and Col. 13, lines 31-34, “FIG. 6 illustrates a screen shot610 of the user interface 156 updated to show the network component 612, the parameter being reported 614, the time range 616, and that a histogram display is requested at 618”).
Thus, given the teaching of Hamilton, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Hamilton, method and system for storing and reporting network performance metrics, into Fletcher, system and method for monitoring and analyzing performance in a computer system, and Anastas, methods and apparatus for collecting and displaying performance metrics, and Goodall, systems and methods for real-time performance monitoring, for monitoring and analyzing performance metrics. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to report data network monitoring information (See Hamilton: ABSTRACT).

As to claim 13, Fletcher, Goodall and Anastas teach the method of claim 1. However, Fletcher, Goodall and Anastas fail to expressly teach wherein the messaging channel is a slack channel or email.
In analogous teaching, Hamilton further teaches wherein the messaging channel is a slack channel or email (See at least Col.6, lines 51-65, “The network monitoring system is linked to networks. The networks may take many forms to practice the invention…the networks may be SANs that include numerous servers or other computing devices or systems that run applications which require data which is stored in a plurality of storage devices all of which are linked by an often complicated network of communication cables (such as cables with a transmit and a receive channel provided by optical fiber) and digital data communication devices”; Col. 13, lines 5-6, “at 410, the report generator 128 receives a request for a monitoring report for a network component”; and Col. 13, lines 31-34, “FIG. 6 illustrates a screen shot610 of the user interface 156 updated to show the network component 612, the parameter being reported 614, the time range 616, and that a histogram display is requested at 618”).
Thus, given the teaching of Hamilton, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Hamilton, method and system for storing and reporting network performance metrics, into Fletcher, system and method for monitoring and analyzing performance in a computer system, and Anastas, methods and apparatus for collecting and displaying performance metrics, and Goodall, systems and methods for real-time performance monitoring, for monitoring and analyzing performance metrics. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to report data network monitoring information (See Hamilton: ABSTRACT).

Claims 2, 9, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher, in view of Goodall, and  in view of Anastas, and further in view of Blohme et al. (hereinafter referred to as Blohme) (U. S. Pub. No. 2016/0321832 A1).
As to claim 2, Fletcher, Goodall and Anastas teach the method of claim 1. However, Fletcher, Goodall and Anastas fail to expressly teach wherein further comprising compressing the captured screenshots into a zip file.
In analogous teaching, Blohme exemplifies this wherein Blohme teaches wherein further comprising compressing the captured screenshots into a zip file (See at least ¶ [0123], “a screenshot is captured, and the process is repeated for each frame…When all frames are captured, the frames may be combined together into, for example, a compressed file (e.g., a .zip file)”)
Thus, given the teaching of Blohme, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Blohme, system and methods for interactive video generation and rendering, into Goodall, systems and methods for real-time performance monitoring, and Fletcher, system and method for monitoring and analyzing performance in a See Blohme: ABSTRACT).

As to claim 9, Fletcher, Goodall and Anastas teach the method of claim 1. However, Fletcher, Goodall and Anastas fail to expressly teach wherein further comprising automatically adjust zoom of webpage on which a plurality of dashboards are hosted to capture the screenshots, the plurality of dashboards including the dashboard monitoring the performance metric.
In analogous teaching, Blohme exemplifies this wherein Blohme teaches wherein further comprising automatically adjust zoom of webpage on which a plurality of dashboards are hosted to capture the screenshots, the plurality of dashboards including the dashboard monitoring the performance metric (See at least ¶ [0071], “changing the third variable in the URL (the zoom, or “z” variable, which controls the zoom level of the map) causes multiple images with variable zoom levels to be displayed”; and ¶ [0076], “Taking a series of images and “stitching” the screenshots/images together to create animation”)
Thus, given the teaching of Blohme, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Blohme, system and methods for interactive video generation and rendering, into Goodall, systems and methods for real-time performance monitoring, and Fletcher, system and method for monitoring and analyzing performance in a computer system, and Anastas, methods and apparatus for collecting and displaying performance metrics, for implementing screenshot image. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to implementing screenshot for multiple frames (See Blohme: ABSTRACT).

As to claim 12, Fletcher, Goodall and Anastas teach the system of claim 11. However, Fletcher, Goodall and Anastas fail to expressly teach wherein further comprising compressing the captured screenshots into a zip file.
In analogous teaching, Blohme exemplifies this wherein Blohme teaches wherein further comprising instructions stored which, when executed by the processor, cause the processor to perform operations comprising: compressing the captured screenshots into a zip file (See at least ¶ [0123], “a screenshot is captured, and the process is repeated for each frame…When all frames are captured, the frames may be combined together into, for example, a compressed file (e.g., a .zip file)”)
Thus, given the teaching of Blohme, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Blohme, system and methods for interactive video generation and rendering, into Goodall, systems and methods for real-time performance monitoring, and Fletcher, and Fletcher, system and method for monitoring and analyzing performance in a computer system, and Anastas, methods and apparatus for collecting and displaying performance metrics, for implementing screenshot image. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to implementing screenshot for multiple frames (See Blohme: ABSTRACT).

As to claim 19, Fletcher, Goodall and Anastas teach the system of claim 11. However, Fletcher, Goodall and Anastas fail to expressly teach wherein further comprising instructions stored which, when executed by the processor, cause the processor to perform operations comprising: automatically adjust zoom of webpage on which a plurality of dashboards are hosted to capture the screenshots, the plurality of dashboards including the dashboard monitoring the performance metric.
In analogous teaching, Blohme exemplifies this wherein Blohme teaches wherein further comprising instructions stored which, when executed by the processor, cause the processor to perform operations comprising: automatically adjust zoom of webpage on which a plurality of the plurality of dashboards including the dashboard monitoring the performance metric (See at least ¶ [0071], “changing the third variable in the URL (the zoom, or “z” variable, which controls the zoom level of the map) causes multiple images with variable zoom levels to be displayed”; and ¶ [0076], “Taking a series of images and “stitching” the screenshots/images together to create animation”)
Thus, given the teaching of Blohme, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Blohme, system and methods for interactive video generation and rendering, into Goodall, systems and methods for real-time performance monitoring, and Fletcher, and Fletcher, system and method for monitoring and analyzing performance in a computer system, and Anastas, methods and apparatus for collecting and displaying performance metrics, for implementing screenshot image. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to implementing screenshot for multiple frames (See Blohme: ABSTRACT).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571) 272-3345.  The examiner can normally be reached on Monday-Thursday, 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





John Fan
/J.F/Examiner, Art Unit 2454     
09/09/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454